DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/610491, filed on 11/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please not that the Foreign and NPL documents listed in this IDS can be found in the parent Application No. 16/610491.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a method and apparatus for channel encoding/decoding in a communication or broadcast system.
The claimed invention as set forth in claim 1 recites features such as:
A method of channel decoding performed by a receiver in a communication system, the method comprising:
receiving a first signal and a second signal corresponding to input bits; 
identifying first values based on the first received signal and second values based on the second received signal; 
identifying groups of the first values and groups of the second values, each of the groups of the first values and the groups of the second values having a bit group size; 
performing quasi-cyclic shifting of the groups of the second values based on the bit group size and an integer; 
combining the groups of the first values and the quasi-cyclic shifted groups of the second values; 
performing inner decoding, based on an inner channel code, on the combined values; 
performing outer decoding, based on an outer channel code, on an output of the inner decoding; and 
identifying the input bits that indicate first data from an output of the outer decoding, 
wherein the integer is identified as a difference between a first cyclic shift value applied to the groups of the first values and a second cyclic shift value applied to the groups of the second values, and 
wherein second data is identified based on the first cyclic shift value, in case that the outer decoding is successful.

The prior arts of record, namely Sun et al.  (US-20100251069), teach the wireless communication system comprises a transmitter 300, a wireless channel 350, and a receiver 397 coupled to an output destination data 395. The transmitter 300 receives an input source data 305. A concatenated code consists of two codes: an outer code and an inner code. In one aspect, the transmitter 300 comprises an outer encoder 310, an interleaver 320, an inner encoder 330, and a modulator 340 for processing the input source data 305 to produce a transmitted signal 345. The wireless channel 350 propagates the transmitted signal 345 from the transmitter 300 and delivers a received signal 355. The received signal 355 is an attenuated, distorted version of transmitted signal 345 along with additive noise. The receiver 397 receives the received signal 355. In one aspect, the receiver 397 comprises a demodulator 360, an inner decoder 370, a deinterleaver 380, and an outer decoder 390 for processing the received signal 355 to produce the output destination data 395. Not shown in FIG. 3 are a high power amplifier and a transmit antenna associated with the transmitter 300. Also not shown are a receive antenna and a low noise amplifier associated with the receiver 397. (Fig. 3, ¶ [0037]).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 1. Independent claim(s) 11 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-20 are allowable over the prior arts of record.

The claimed invention as set forth in claim 7 recites features such as:
A method of channel encoding performed by a transmitter in a communication system, the method comprising: 
performing outer coding, based on an outer channel code, of input bits that indicate first data; 
identifying a bit group size; 
identifying a plurality of bit groups based on an output of the outer coding, the plurality of bit groups each having the bit group size; 
determining a first cyclic shift value corresponding to second data and a second cyclic shift value; 
performing quasi-cyclic shifting, based on the first cyclic shift value, of the plurality of bit groups to generate a first quasi-cyclic shifted output; 
performing quasi-cyclic shifting, based on the second cyclic shift value, of the plurality of bit groups to generate a second quasi-cyclic shifted output; 
performing inner coding, based on an inner channel code, of the first quasi-cyclic shifted output and the second quasi-cyclic shifted output; and 
transmitting at least a part of an output of the inner coding.

The prior arts of record, namely Sun et al.  (US-20100251069), teach the wireless communication system comprises a transmitter 300, a wireless channel 350, and a receiver 397 coupled to an output destination data 395. The transmitter 300 receives an input source data 305. A concatenated code consists of two codes: an outer code and an inner code. In one aspect, the transmitter 300 comprises an outer encoder 310, an interleaver 320, an inner encoder 330, and a modulator 340 for processing the input source data 305 to produce a transmitted signal 345. The wireless channel 350 propagates the transmitted signal 345 from the transmitter 300 and delivers a received signal 355. The received signal 355 is an attenuated, distorted version of transmitted signal 345 along with additive noise. The receiver 397 receives the received signal 355. In one aspect, the receiver 397 comprises a demodulator 360, an inner decoder 370, a deinterleaver 380, and an outer decoder 390 for processing the received signal 355 to produce the output destination data 395. Not shown in FIG. 3 are a high power amplifier and a transmit antenna associated with the transmitter 300. Also not shown are a receive antenna and a low noise amplifier associated with the receiver 397. (Fig. 3, ¶ [0037]).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 7. Independent claim(s) 17 recite(s) similar patentable features and are/is allowable for the same reasons as claim 7. Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        08/12/2022